Name: 80/1259/EEC: Commission Decision of 22 December 1980 on the reimbursement by the EAGGF, Guidance Section, to the Federal Republic of Germany of premiums paid during 1975 for the conversion of dairy herds to meat production (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D125980/1259/EEC: Commission Decision of 22 December 1980 on the reimbursement by the EAGGF, Guidance Section, to the Federal Republic of Germany of premiums paid during 1975 for the conversion of dairy herds to meat production (Only the German text is authentic) Official Journal L 374 , 31/12/1980 P. 0044****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 141 , 28 . 5 . 1973 , P . 18 . ( 4 ) OJ NO L 30 , 4 . 2 . 1975 , P . 1 . ( 5 ) OJ NO L 283 , 19 . 10 . 1974 , P . 5 . ( 6 ) OJ NO L 52 , 28 . 2 . 1975 , P . 28 . ( 7 ) OJ NO L 39 , 14 . 2 . 1979 , P . 20 . COMMISSION DECISION OF 22 DECEMBER 1980 ON THE REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO THE FEDERAL REPUBLIC OF GERMANY OF PREMIUMS PAID DURING 1975 FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1259/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ), AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1353/73 OF 15 MAY 1973 INTRODUCING A PREMIUM SYSTEM FOR THE CONVERSION OF DAIRY COW HERDS TO MEAT PRODUCTION AND A DEVELOPMENT PREMIUM FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 266/75 ( 4 ), AND IN PARTICULAR ARTICLES 16 ( 2 ) AND 17 ( 2 ) THEREOF , WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF EXPENDITURE INCURRED IN RESPECT OF PREMIUMS GRANTED DURING 1975 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2641/74 OF 15 OCTOBER 1974 CONCERNING APPLICATIONS FOR THE REFUND BY THE GUIDANCE SECTION OF THE EAGGF OF PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 5 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE PREMIUMS AMOUNTING TO DM 38 626 685.45 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLES 1 TO 4 OF REGULATION ( EEC ) NO 1353/73 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THESE PAYMENTS WERE MADE WITHOUT TAKING INTO CONSIDERATION THE MODIFICATION OF THE EXCHANGE RATE INTRODUCED IN COUNCIL REGULATION ( EEC ) NO 475/75 OF 27 FEBRUARY 1975 ON THE EXCHANGE RATES TO BE APPLIED IN AGRICULTURE ( 6 ), APPLICBLE IN THE FEDERAL REPUBLIC OF GERMANY FROM 1 JUNE 1975 AT THE LATEST ; THIS REDUCES THE ELIGIBLE EXPENDITURE BY DM 255 084.43 TO AN AMOUNT OF DM 38 371 601.02 ; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . DM 19 185 800.51 ; WHEREAS A PROVISIONAL AMOUNT OF DM 17 384 700.70 WAS PAID WITH THE COMMISSION DECISION OF 21 DECEMBER 1978 ( 7 ), WHEREAS THE BALANCE TO BE PAID AMOUNTS TO DM 1 801 099.81 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , TOWARDS THE EXPENDITURE INCURRED BY THE FEDERAL REPUBLIC OF GERMANY DURING 1975 ON PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION SHALL BE DM 19 185 800.51 . THE BALANCE OF THE CONTRIBUTION , I.E . DM 1 801 099.81 SHALL BE PAID TO THE FEDERAL REPUBLIC OF GERMANY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 22 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT